Title: From John Adams to Benjamin Rush, 29 November 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Nov. 29. 1812

I have recd. your valuable Volume, on the diseases of the mind; which will run Mankind still deeper into your Debt. You apprehend “Attacks”. I Say, the more the better. I Should like the Sport So well, that, if I could afford the expence, I would advertize a reward of a gold Medal to the Man of Science who should write the best Essay upon the question whether the Writings of Dr Franklin, or Dr Rush do the greatest honour to America, or the greatest good to Mankind. I have no doubt; but Such a point mooted, would produce a Salutary Controversy. You would not have been so industrious nor So useful, if you had not been persecuted. These Affictions are but for a moment and they work out greater Glory.
Dream for Dream. When it was proposed to institute a Democracy in France, I dreamed that I was mounted on a lofty scaffold in the Centre of a great plain in Versailles, Surrounded by an innumerable congregation of five and twenty Millions at least of the Inhabitants of the Royal Menagerie. Such a multitude is not to be described or enumerated in detail. There were among them the Elephant Rhinoceros the Lion the Hyæna, the Wolf, the Bear the Fox and the wild cat, the Rat the Squirrel, as well as the Calf the Lamb and the Hare. There were Eagles, Hawks and Owls of all Sorts, and Storks and Cormorants and Crows, and Ducks Geese, Turkies, Patridges, Quails Robbins Doves and Sparrows. There were Whales Sharks Dolphins as well as Cod Mackarel Herrings and even minims and Shiners.
My design was to perswade them to associate under a free Soverign Annimatical Government, upon the unadulterated Principles Liberty, Equality and Fraternity, among all living Creatures. I had Studied a long Speech, arranged it in exact Method, with a Beginning a middle and an End, with an Exordium and a very pathetic Peroration, according to the most orthodox rules of the most approved Rhetoricians. Throwing my Eyes round and gracefully bowing to my respectable Audience, I began
My beloved Brothers! We are all Children of the Same Father, who feeds and cloaths us all. Why Should We not respect each others rights and live in peace and mutual Love!
I had not pronounced all these words, before the Elephant pouted his Probosis at me in contempt, the Lion roared, the Wolf howled the Cats and Dogs were by the Ears, the Eagles flew upon the Turkies, the Hawks and Owls upon the Chickens and Pidgeons. The Whale rolled to swallow twenty at a mouthful and the Shark turned on his Side to Snap the first he could reach with his adamantine Teeth. In a Word Such a Scene of Carnage ensued as no Eye had ever Seen, and no Pen or Pencil ever described. Frightened out of my Witts, I leaped from the Stage and made my Escape; not however without having all my Cloaths Torn from my back and my Skin lacerated from head to foot. The terror and the Scratches awakened me and convinced me forever, what a Fool, I had been.
The question concerning Canada is So great and complicated with so many considerations present and future, that I do not like to form any Settled Opinion upon it:—Knowing that the result must be uncertain I leave it to the Counsels of the Nation; acquiescing in whatever they may determine. Of one Thing I am certain that a decided Superiority of Force upon the Lakes will henceforward be indispensable for Us, or a Stipulation that neither Nation Shall have any. It was easy to foresee, at the Peace of 1783, that as long as neither Party Should have any military Power upon those Waters, none would be necessary, but as Soon as one Should begin the other must follow. This necessity will now excite an Emulation, that will cost Us as much to maintain, perhaps as it will to conquer the Province, when no Artillery will be wanted So far from the Ocean.
The Christian Religion was intended to give Peace of Mind to its Disciples in all cases whatsoever; but not to Send civil or political Peace upon Earth but a Sword, and a Sword it has Sent; and peace of Mind too to Millions, by conquering death and taking away his Sting.
Anecdote for Anecdote. I recollect to have heard in 1774, the Sagacious Prediction of Isaac Norris of Fair Hill: and I well remember another of another Sachem of equal Reflection and Penetration.
Colonel James Otis, the Sire of all the Otis’s, you have ever Seen or heard, told me, that in 1758 in company with many Members of our Provincial Legislature, when the conversation turned upon the Expedition against Quebec, John Choate of Ipswitch a Colonel of Militia and Member of the Said House Said “The Army was gone against Quebeck, but he hoped they would never take it.” The whole company cried out in astonisment “What do you mean”? “No Man has been more Active in forwarding every measure to  promote the Enterprize, and now not wish it Success! What can have got into your head”? “It is true I have done every Thing to give a Check to the French Power: but as Soon as The English conquer Canada, they will take hold of Us, and handle Us worse than the French and Indians ever did or ever can.” Two years had not passed before the British Cabinet ordered Charles Paxton and his Sub. Cockle to apply for Writts of Assistants to break open Houses Cellars, Ships Shops and Casks to Search for uncustomed Goods.
Our English Cousins, by Adam and Eve, may laugh at our uneducated Sages and Heroes; but what then? His forcast was as Sure and his Bravery as great and his Education as Classical, for any thing that I know as the Duke of Marlborough’s. He was one of our Massachusetts Colonels who conquered Cape Breton in 1745. You may judge of his Modesty as well as of his Taste, by an Inscription on a Bridge which he built and I have often read, when I rode Circuits and attended Courts at Ipswitch.
Choate Bridge, built by
Town and County.
I always hear the name of George Clymer, with pleasure, and am happy that he Still thinks with Us.
I congratulate you upon the certain prospect of the reelection of Mr Madison. I have nothing to Say, because I know nothing, against Mr Clinton. I read Panegyricks upon him and Phillipicks against him; but these are the common lot of all Candidates. His Election at this time would have produced Such an unnatural confusion of Administration and Opposition as would have been very dangerous. I am grieved and ashamed at the Apostacy of So many People in our northern States. But the French Revolution; its Anarchy first and its military Despotism at last, have frightened them out of their habitual cool good Sense.
I am once and forever yours

John Adams.
